 1                                                            JUDGE RICARDO S. MARTINEZ
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT TACOMA

 7
     UNITED STATES OF AMERICA,                         ) No. CR19-0164RSM
 8                                                     )
                      Plaintiff,                       )
 9                                                     )
                 v.                                    ) ORDER TO
10                                                     ) SEAL DOCUMENT
     CHERYL DENISE ELLIOTT,                            )
11                                                     )
                      Defendant.                       )
12                                                     )
13          THIS MATTER has come before the undersigned on the motion of Defendant

14   Cheryl Elliott to file Defendant’s Sentencing Memorandum and Exhibits under seal.

15   The Court has considered the motion and records in this case and finds there are

16   compelling reasons to file the document under seal.

17          IT IS HEREBY ORDERED that Defendant’s Sentencing Memorandum and

18   Exhibits be filed under seal.

19          DATED this 7th day of January, 2020.

20
21
                                                      A
                                                      RICARDO S. MARTINEZ
22                                                    UNITED STATES DISTRICT JUDGE

23
24   Presented by:
25   s/ Miriam Schwartz
26   First Assistant Federal Public Defender
     Attorney for Cheryl Elliott
                                                                  FEDERAL PUBLIC DEFENDER
       ORDER TO SEAL DOCUMENT                                          1331 Broadway, Suite 400
       (United States v. Elliott; CR19-0164RSM) - 1                          Tacoma, WA 98402
                                                                                 (253) 593-6710
